Title: To Alexander Hamilton from Adam Hoops, 25 July 1799
From: Hoops, Adam, Jr.
To: Hamilton, Alexander


          
            Sir
            New York 25 July 1799
          
          Many of the articles charged in the apothecary bill being on orders from the Doctor I answered these orders should have supported the charges as vouchers—This not from doubt but for regularity sake They are in possession of the apothecary—I told him the bill & supported would be authenticated—It was presented some time since & my signature refused. I spoke to the Doctor on the subject & expected the matter would be set right. It was again presented to day. I gave my reason fully to the apothecary why I would not   —— sign it—I have no doubt of the Doctors Certificate & will authenticate the bill in its present form if you think proper
          I am Sir with great respect Yr Mo Ob Svt
          
            A Hoops Mt
          
          General Hamilton
        